DETAILED ACTION
The communication is in response to the application received 06/22/2020, wherein claims 1-31 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109117241, filed on 05/22/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 9-12, 15-17, 27 and 29-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh.
Regarding claim 1, Yang discloses an image selective displaying camera, comprising: 
an image camera body, which is provided, on an outside thereof, with a triggering section, the triggering section being arranged to cover and correspond to a range of photographing angle of the lens module and being operable through pressing touch by a user (Yang [0045]: a user uses a camera of an electronic device, such as a phone as in Fig. , to capture images; [0046]-[0047]: A target object selected by the user through a touch gesture on the screen is used as a target object to-be-optimized. An area corresponding to the target object is target area; [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen. Hence, the touch screen is a triggering section and correspond to range of photographing area or angle of the camera lens); 
at least one image displaying processing unit, which is arranged inside the image camera body and is connected to the lens module of the image camera body to process an output of the image photographed and captured by the lens module (Yang [0026], [0029], [0033], Fig. 10: the electronic device includes a graphic processing unit GPU and central processing unit CPU to process capture image data); and 
at least one displaying-position triggering sensing mechanism, which is arranged inside the image camera body and is connected to the image displaying processing unit, the displaying-position triggering sensing mechanism being arranged to correspond to the triggering section of the image camera body, so that a pressing touch operation occurs outside and is applied to the triggering section causes the displaying-position triggering sensing mechanism to detect pressing touch position and direction of the triggering section and generates a triggering-position selection sensing signal to the image displaying processing unit (Yang [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen. Hence, the touch units are displaying-position triggering sensing mechanism that is inside the camera body and correspond to the touch screen which is triggering section; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data), to allow the image processing unit to correspondingly and selectively retrieve, cut, and stitch a selectively retrieved image of the photographed subject that corresponds to the pressing touch position and direction of the triggering section to the primitive image photographed and acquired by the image camera body as a combined output (Yang [0048]-[0049]: the target location is determined based on touch gesture location and direction in horizontal direction and vertical direction of the user; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data; [0041]-[0042]: the target object may be acquired using target extraction algorithm, hence retrieve and cut image of the target object; [0051]-[0052]: The image quality of the target area is improved including definition, sharpness, lens distortion, color, resolution, color gamut range, exposure enhancement, denoising, edge sharpening,…; [0071]-[0072]: the enhanced first image data of the target area is combined with the target frame from which the target area is selected to generate an image for display, hence stitching retrieved target object image to the primitive image captured).  
Yang does not explicitly disclose 360 degree panoramic image camera with at least one wide-angle lens module being operable to photograph and acquire a 360-degree panorama image, and the image processing unit to correspondingly and selectively enlarge a selectively retrieved image of the photographed subject that corresponds to the pressing touch position and direction of the triggering section.
Suitoh discloses 360 degree panoramic image camera with at least one wide-angle lens module being operable to photograph and acquire a 360-degree panorama image, and the image processing unit to correspondingly and selectively enlarge a selectively retrieved image of the photographed subject that corresponds to the pressing touch position and direction of the triggering section (Suitoh [0052], Fig. 1: a camera for capturing images from which a 360 degree image is generated. The camera having lens with angle view of 180 degrees or greater. A shutter button 115a on an outside of the camera body; [0087], [0136]: operation unit includes touch panel for user to input various image capturing modes or image capturing conditions; [0254], [0002]-[0003]: a user instruction for enlarging an area indicated by the dotted area in the image is received as in Fig. 30A. An enlarged image of the selected area is displayed as in Fig. 30B-C. Enlarged image corresponding to the target area can be combined with the wide-angle image for display).
Yang and Suitoh are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang, and further incorporate having  360 degree panoramic image camera with at least one wide-angle lens module being operable to photograph and acquire a 360-degree panorama image, and the image processing unit to correspondingly and selectively enlarge a selectively retrieved image of the photographed subject that corresponds to the pressing touch, as taught by Suitoh, for provide user view of desired target area with high image quality (Suitoh [0254]).


Regarding claim 4, Yang and Suitoh disclose all the limitations of claim 1.
Yang does not explicitly disclose wherein the wide-angle lens module of the 360-degree panoramic image camera body comprises a fisheye lens module.  
However, Suitoh discloses wherein the wide-angle lens module of the 360-degree panoramic image camera body comprises a fisheye lens module (Suitoh [0053], Fig. 1: the image capturing device has fish-eye lens).
Yang and Suitoh are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang, and further incorporate having the wide-angle lens module of the 360-degree panoramic image camera body comprises a fisheye lens module, as taught by Suitoh, to capture 360 degree image of surrounding area for greater view (Suitoh [0053]).

Regarding claim 5, Yang and Suitoh disclose all the limitations of claim 1.
Yang does not explicitly disclose wherein the wide-angle lens module of the 360-degree panoramic image camera body comprises a multi-lens module.  
However, Suitoh discloses wherein the wide-angle lens module of the 360-degree panoramic image camera body comprises a multi-lens module (Suitoh [0053], Fig. 1: the image capturing device has two lenses to capture images).
Yang and Suitoh are analogous art because they are from the same field of endeavor of imaging system.
Yang, and further incorporate having the wide-angle lens module of the 360-degree panoramic image camera body comprises a multi-lens module, as taught by Suitoh, to capture 360 degree image of surrounding area for greater view (Suitoh [0053]).
 
Regarding claim 9, Yang and Suitoh disclose all the limitations of claim 1.
Yang discloses wherein the image displaying processing unit is connected to at least one display device (Yang [0028]: the electronic device includes a screen for display image; [0072]: the central processing unit combine the first image and second image into the image to-be-displayed. The combined image is displayed on a screen, hence the central processing unit, which is image displaying processing unit, is connected to a screen).  

Regarding claim 10, Yang and Suitoh disclose all the limitations of claim 9.
Yang discloses wherein the display device to which the image displaying processing unit is connected comprises computer equipment with a displaying unit (Yang [0133]: the electronic device can be a computer and include a screen).  

Regarding claim 11, Yang and Suitoh disclose all the limitations of claim 9.
Yang discloses wherein the display device to which the image displaying processing unit is connected comprises a notebook computer (Yang [0133]: the electronic device can be a tablet computer or an electronic book and include a screen).  

Regarding claim 12, Yang and Suitoh disclose all the limitations of claim 9.
Yang discloses wherein the display device to which the image displaying processing unit is connected comprises a tablet computer (Yang [0133]: the electronic device can be a tablet computer or an electronic book and include a screen).  

Regarding claim 15, Yang and Suitoh disclose all the limitations of claim 9.
Yang discloses wherein the display device to which the image displaying processing unit is connected comprises a smart mobile device (Yang [0133]: the electronic device can be smartphone and include a screen).  

Regarding claim 16, Yang and Suitoh disclose all the limitations of claim 1.
Yang discloses wherein the image displaying processing unit comprises: at least one image processor, which functions to process the image (Yang Fig. 10, [0134]-[0135]: the electronic device includes processor 10 which includes a Graphics Processing Unit CPU; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data); at least one processor, which assists the image processor for output or input control and processing of data of the image (Yang Fig. 10, [0134]-[0135]: processor 110 also includes a Central Processing Unit CPU which is configured to render and draw the display contents); 
at least one memory, which is connected to the image processor and the processor to provide temporary data storage and buffering of image data output and input to the image processor and the processor (Yang Fig. 10, [0133], [0136]: the electronic device includes memory 120 connected with the processor 10 and store data including video data); 
(Yang [0134]: the processor 110 uses various interfaces and lines to connect various parts of the entire electronic device 100); and 
at least one output interface, which is connected to the memory and at least one display device to output the primitive image or an image of a selectively retrieved image of the photographed subject corresponding to the pressing touch position and direction of the triggering section, which 32is processed and outputted by the image processor, to the display device for displaying (Yang [0134]: the processor 110 uses various interfaces and lines to connect various parts of the entire electronic device 100; [0134]-[0135]: the Central Processing Unit CPU which is configured to render and draw the display contents; [0072]: The combined image is displayed on a screen, hence output interface to output image on the screen).  

Yang does not explicitly disclose the image is 360 degree panorama image. 
However, Suitoh discloses the 360 degree panorama image as disclosed in claim 1 above and processor to process 360 panorama image (Yang [0052], Fig. 1: a camera for capturing images from which a 360 degree image is generated. The camera having lens with angle view of 180 degrees or greater; Fig. 11, [0078]: image processor 104 processes image captured from wide angle lens 102 of the imaging element 103 as in [0079]-[0081]).
Yang and Suitoh are analogous art because they are from the same field of endeavor of imaging system.
Yang, and further incorporate having 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and processor to process 360 panorama image, as taught by Suitoh, for provide user view of desired target area with high image quality (Suitoh [0254]).


Regarding claim 17, Yang and Suitoh disclose all the limitations of claim 16.
Yang discloses wherein the image processor of the image displaying processing unit comprises a graphics processing unit (GPU) (Yang Fig. 10, [0134]-[0135]: the electronic device includes processor 10 which includes a Graphics Processing Unit CPU; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data).  


Regarding claim 27, Yang and Suitoh disclose all the limitations of claim 1.
 	Yang discloses wherein the displaying-position triggering sensing mechanism comprises: at least one corresponding image direction sensing unit, which is formed of a plurality of image direction sensing elements, each of the image direction sensing elements is located under and corresponds to an underside of the triggering section of the image camera body, so that the pressing touch applied to the triggering section triggers at least one of the image direction sensing elements to detect and generate and output a primary direction sensing signal (Yang [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen. Hence, the touch units are image direction sensing units that is located under and correspond to underside of the triggering section which is the touch screen); and 
at least one direction calculation unit, which is connected to the corresponding image direction sensing unit and the image displaying processing unit, so as calculate a corresponding direction corresponding to the pressing touch position of triggering section according to the primary direction sensing signal outputted from the corresponding image direction sensing unit and generate 34a triggering-position selection sensing signal outputted to the image displaying processing unit (Yang [0048]-[0049]: When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen; [0048]-[0049]: the target location is determined based on touch gesture location and direction in horizontal direction and vertical direction of the user; [0030], [0133]-[0135]: the processor performs the operation, hence direction calculation unit; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data).  

Regarding claim 29, Yang and Suitoh disclose all the limitations of claim 27.
 	Yang discloses wherein the image direction sensing elements of the corresponding image direction sensing unit each comprise a capacitance sensing element  (Yang [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen).  


Regarding claim 30, Yang discloses image selective displaying method, comprising the following steps: 
(A) identifying if a primary direction sensing signal is triggered and generated, wherein detection is made as to if at least one triggering section that is arranged outside a camera body that is operable to photograph and acquire image is subjected to a pressing touch operation applied by a user, and wherein when the triggering section is touched and pressed down by the user, at least one corresponding image direction sensing units of at least one displaying-position triggering sensing mechanism arranged inside the camera body is triggered and generates and outputs at least one primary direction sensing signal, and if yes, executing Step (B), and if not, repeating Step (A) (Yang [0045]: a user uses a camera of an electronic device, such as a phone as in Fig. , to capture images; [0046]-[0047]: A target object selected by the user through a touch gesture on the screen is used as a target object to-be-optimized. An area corresponding to the target object is target area. The touch gesture and pressing duration of the user is determined; [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances which generates signal, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen. Hence, the touch screen is a triggering section, and the touch units are displaying-position triggering sensing mechanism that is inside the camera body and correspond to the touch screen which is triggering section; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data); 
(B) reading the primary direction sensing signal, wherein at least one direction calculation unit of the displaying-position triggering sensing mechanism arranged inside the camera body of Step (A) reads the primary direction sensing signal generated by the corresponding image direction sensing unit as being detected through triggering in Step (A); 
(C) calculating and acquiring a triggering-position selection sensing signal corresponding to a direction of 35pressing touch, wherein the direction calculation unit of the displaying-position triggering sensing mechanism of Step (B) calculates and acquires a triggering-position selection sensing signal corresponding to pressing touch direction and position of the triggering section outside the camera body of Step (A) (Yang [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances which generates signal, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen; [0048]-[0049]: the target location is determined based on touch gesture location and direction in horizontal direction and vertical direction of the user; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data; [0030], [0133]-[0135]: the processor performs the operation); and 
(D) making an output of a combination, through cutting and stitching, of a primitive image and an image of a selected direction, wherein at least one image displaying processing unit arranged inside the camera body of Step (A) is operable, according to the triggering-position selection sensing signal that is calculated and acquired by the direction calculation unit of Step (C), to retrieve and cut an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (A) in the photograph taken by the camera body, in order to form at least one selectively retrieved image, for being then stitched to and combined with the primitive image photographed and acquired by the camera body of Step (A) for combined output, and repeating Step (A) (Yang [0041]-[0042]: the target object may be acquired using target extraction algorithm, hence retrieve and cut image of the target object; [0051]-[0052]: The image quality of the target area is improved including definition, sharpness, lens distortion, color, resolution, color gamut range, exposure enhancement, denoising, edge sharpening,…; [0071]-[0072]: the enhanced first image data of the target area is combined with the target frame from which the target area is selected to generate an image for display, hence stitching retrieved target object image to the primitive image captured).  

Yang does not explicitly disclose 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and retrieve, enlarge and cut an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (A) in the photograph taken by the camera body, in order to form at least one selectively retrieved image.
Suitoh discloses 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and retrieve, enlarge and cut an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (A) in the photograph taken by the camera body, in order to form at least one selectively retrieved image (Suitoh [0052], Fig. 1: a camera for capturing images from which a 360 degree image is generated. The camera having lens with angle view of 180 degrees or greater. A shutter button 115a on an outside of the camera body; [0087], [0136]: operation unit includes touch panel for user to input various image capturing modes or image capturing conditions; [0254], [0002]-[0003]: a user instruction for enlarging an area indicated by the dotted area in the image is received as in Fig. 30A. An enlarged image of the selected area is displayed as in Fig. 30B-C. Enlarged image corresponding to the target area can be combined with the wide-angle image for display).
Yang and Suitoh are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang, and further incorporate having 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and enlarging and cutting an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (A) in the photograph taken by the camera body, in order to form at least one selectively retrieved image, as taught by Suitoh, for provide user view of desired target area with high image quality (Suitoh [0254]).


Regarding claim 31, Yang discloses an image selective displaying method (Yang [0030]: method), comprising the following steps: 
(a) displaying mode input selection, wherein at least one pressing touch operation is applied to a mode selection button arranged outside a camera body that is operable to photograph and acquire an image to input and select a mode of output of a primitive image or to output a selected direction subject image mode that an image of a selected photographed subject is stitched to the primitive image for output (Yang [0045]: a user uses a camera of an electronic device, such as a phone as in Fig. , to capture images; Fig. 4, [0059]-[0060]: a main switch 501, i.e. mode selection button, is displayed on a screen of an electronic device which is a smartphone and which has the camera, hence button outside the camera body. The user can turn on the main switch 501 and subs switches 502 by pressing the switches for video enhancement of desired target object in the image for display, hence mode for selected object stitched to primitive image. When the switch is off, no video enhancement is performed, hence mode for displaying primitive image; [0048]-[0049]: the target location is determined based on touch gesture location and direction in horizontal direction and vertical direction of the user; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data. [0071]-[0072]: the enhanced first image data of the target area is combined with the target frame from which the target area is selected to generate an image for display, hence stitching retrieved target object image to the primitive image captured); 
(b) identifying if the selected direction subject image mode is selected for output, wherein at least one image displaying processing unit arranged inside the 36camera body of Step (a) detects and determines if the mode selection button of Step (a) is touched and pressed down to select (Yang Fig. 4, [0059]-[0061]: a main switch 501, i.e. mode selection button, is displayed on a screen of an electronic device which is a smartphone and which has the camera, hence button outside the camera body. The user can turn on the main switch 501 and subs switches 502 by pressing the switches for video enhancement of desired target object in the image for display, hence mode for selected object stitched to primitive image. When the switch is off, no video enhancement is performed, hence mode for displaying primitive image); 
(c) identifying if a primary direction sensing signal is triggered and generated, wherein detection is made as to if a triggering section arranged outside the camera body of Step (a) is subjected to a pressing touch operation applied by a user, and wherein when the triggering section is touched and pressed down by the user, at least one corresponding image direction sensing unit of at least one displaying-position triggering sensing mechanism arranged inside the camera body is triggered and generates and outputs at least one primary direction sensing signal, and if yes, executing Step (d) , and if not repeating Step (c) (Yang [0045]: a user uses a camera of an electronic device, such as a phone as in Fig. , to capture images; [0046]-[0047]: A target object selected by the user through a touch gesture on the screen is used as a target object to-be-optimized. An area corresponding to the target object is target area. The touch gesture and pressing duration of the user is determined; [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances which generates signal, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen. Hence, the touch screen is a triggering section, and the touch units are displaying-position triggering sensing mechanism that is inside the camera body and correspond to the touch screen which is triggering section; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data); 
(d) reading the primary direction sensing signal, wherein at least one direction calculation unit of the displaying-position triggering sensing mechanism arranged inside the camera body of Step (c) reads the primary direction sensing signal generated by the corresponding image direction sensing unit as being detected through triggering in Step (c) ; (e) calculating and acquiring a triggering-position selection sensing signal corresponding to a direction of pressing touch, wherein the direction calculation unit of the displaying-position triggering sensing mechanism of 37Step (d) calculates and acquires a triggering-position selection sensing signal corresponding to pressing touch direction and position of the triggering section outside the camera body of Step (c) (Yang [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances which generates signal, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen; [0048]-[0049]: the target location is determined based on touch gesture location and direction in horizontal direction and vertical direction of the user; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data; [0030], [0133]-[0135]: the processor performs the operation); and 
(f) making an output of a combination, through cutting and stitching, of a primitive image and an image of a selected direction, wherein at least one mage displaying processing unit arranged inside the camera body of Step (c) is operable, according to the triggering-position selection sensing signal that is calculated and acquired by the direction calculation unit of Step (e), to retrieve and cut an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (c) in the photograph taken by the camera body , in order to form at least one selectively retrieved image, for being then stitched to and combined with the primitive image photographed and acquired by the camera body of Step (c) for combined output, and repeating Step (a) (Yang [0041]-[0042]: the target object may be acquired using target extraction algorithm, hence retrieve and cut image of the target object; [0051]-[0052]: The image quality of the target area is improved including definition, sharpness, lens distortion, color, resolution, color gamut range, exposure enhancement, denoising, edge sharpening,…; [0071]-[0072]: the enhanced first image data of the target area is combined with the target frame from which the target area is selected to generate an image for display, hence stitching retrieved target object image to the primitive image captured).  

Yang does not explicitly disclose 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and retrieve, enlarge and cut an image of a photographed 
However, Suitoh discloses 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and retrieve, enlarge and cut an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (c) in the photograph taken by the camera body, in order to form at least one selectively retrieved image (Suitoh [0052], Fig. 1: a camera for capturing images from which a 360 degree image is generated. The camera having lens with angle view of 180 degrees or greater. A shutter button 115a on an outside of the camera body; [0087], [0136]: operation unit includes touch panel for user to input various image capturing modes or image capturing conditions; [0254], [0002]-[0003]: a user instruction for enlarging an area indicated by the dotted area in the image is received as in Fig. 30A. An enlarged image of the selected area is displayed as in Fig. 30B-C. Enlarged image corresponding to the target area can be combined with the wide-angle image for display).
Yang and Suitoh are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang, and further incorporate having 360 degree panoramic image camera to photograph and acquire a 360-degree panorama image, and enlarging and cutting an image of a photographed subject corresponding to a pressing touch position of the triggering section of Step (c) in the photograph taken by the camera body, in order to form at least one selectively retrieved image, as taught by Suitoh, for provide user view of desired target area with high image quality (Suitoh [0254])
Claims 2-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh,, in view of Vertin (US 5,073,824), further in view of Izuoka et al. (US 2020/0007749) hereinafter Izuoka.
Regarding claim 2, Yang and Suitoh disclose all the limitations of claim 1.
Yang discloses the image displaying processing unit and the displaying-position triggering sensing mechanism being each arranged inside the photographing section, and the triggering section being operable as being touched and pressed by a user's finger on a horizontal plane as discussed in claim 1 (Yang [0046]-[0047]: A target object selected by the user through a touch gesture on the screen is used as a target object to-be-optimized. An area corresponding to the target object is target area; [0048]-[0049]: locations of the screen can be set according to individual independent touch units (which can be touch capacitances, etc.) on the touch screen. When the user touches the screen, if the input touch gesture can be sensed by the touch unit in a certain area of the screen, the location of the touch unit which senses the touch gesture is target location corresponding to the tough gesture on the screen, wherein the screen of the electronic device can be placed in horizontal plane. Hence, the touch screen is a triggering section which operable as being touched and pressed by the user’s finger. The touch units are displaying-position triggering sensing mechanism that is inside the camera body; [0026], [0029], [0033], Fig. 10: the electronic device includes a graphic processing unit GPU and central processing unit CPU to process capture image data).
Yang does not explicitly disclose wherein the 360-degree panoramic image camera body comprises: at least one base, the base having an upper end having two sides that are each provide 
However, Vertin discloses at least one base, the base having an upper end having two sides that are each provide with at least one connection arm; and at least one photographing section, the photographing section having two ends that are rotatably connected between the connection arms of the two sides of the upper end of the base, the wide-angle lens module, wherein the photographing section is positioned at a horizontal angle through being rotated upwards so that the lens module is operable for 360-degree wide-angle photographing (Vertin Fig. 1-2 and 5, Col. 4, lines 49-67, Col. 5, lines 1-40 and 60-67: a camera system having a gimbal 8 to move the camera 4 up and down throughout a 180 degree vertical arc, i.e. the camera can be rotated upward at a horizontal angle, and turntable to rotate the camera throughout a 360 degree horizontal arc, hence operable for 360 degree photographing. The gimbal 8 having support plate 52, i.e. base, and two platform support columns 28 to receive the portion of the support rod 26 of platform 18 of camera 4, i.e. photographing section, to pivot the platform 18 to a vertical position. Hence two columns 28 are two sides of upper end of the support with connection arm to rotate the camera 4 up and down through 180 degree vertical arc).
Yang and Suitoh and Vertin are analogous art because they are from the same field of endeavor of imaging system.
Yang and Suitoh, and further incorporate having at least one base, the base having an upper end having two sides that are each provide with at least one connection arm; and at least one photographing section, the photographing section having two ends that are rotatably connected between the connection arms of the two sides of the upper end of the base, the wide-angle lens module, wherein the photographing section is positioned at a horizontal angle through being rotated upwards so that the lens module is operable for 360-degree wide-angle photographing, as taught by Vertin, for remote control of the camera throughout horizontal arc and vertical arc for desired viewing position (Vertin Col. 3, lines 1-25).

Yang does not explicitly disclose the triggering section being each arranged on an outer peripheral portion of the photographing section.
Izuoka discloses the triggering section being each arranged on an outer peripheral portion of the photographing section (Izuoka Fig. 3, [0071]-[0078]: a camera having a touch bar 82 position at various location on the camera body for user by the user thumb; [0289]: the touch bar 82 can be provided at other position of the camera such as an annular sensor around lens barrel, hence on an outer peripheral portion of the photographing section which is the lens).
Yang and Suitoh and Vertin and Izuoka are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh and Vertin, and further incorporate having the triggering section being each arranged on an outer peripheral portion of the photographing section, as taught by Izuoka, for readily and convenient use by the user’s finger when using the camera (Izuoka [0077]).


Regarding claim 3, Yang and Suitoh and Vertin and Izuoka disclose all the limitations of claim 2.
Yang does not explicitly disclose wherein the photographing section of the 360-degree panoramic image camera body is provided, on an outside thereof, with at least one power button and a mode selection button.  
	Suitoh discloses wherein the photographing section of the 360-degree panoramic image camera body is provided, on an outside thereof, with at least one power button and a mode selection button ([0053], Fig. 1A: the camera device has lens 102, power button 115b and image capturing mode button 115d on the outside of the camera body).
Yang and Suitoh and Vertin and Izuoka are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh and Vertin and Izuoka, and further incorporate having wherein the photographing section of the 360-degree panoramic image camera body is provided, on an outside thereof, with at least one power button and a mode selection button, as taught by Suitoh, for the user to operate the camera device (Suitoh [0053]).

Claims 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Izuoka et al. (US 2020/0007749) hereinafter Izuoka.
Regarding claim 6, Yang and Suitoh disclose all the limitations of claim 1.
Yang does not explicitly disclose wherein the triggering section of the 360-degree panoramic image camera body is of an annular form that is arranged to surround an outer circumference of the wide-angle lens module.  
However, Izuoka discloses the triggering section of the camera body is of an annular form that is arranged to surround an outer circumference of the wide-angle lens module (Izuoka Fig. 3, [0071]-[0078]: a camera having a touch bar 82 position at various location on the camera body for user by the user thumb; [0289]: the touch bar 82 can be provided at other position of the camera such as an annular sensor around lens barrel, hence on an outer peripheral portion of the photographing section which is the lens).
Yang and Suitoh and Izuoka are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the triggering section of the 360-degree panoramic image camera body is of an annular form that is arranged to surround an outer circumference of the wide-angle lens module, as taught by Izuoka, for readily and convenient use by the user’s finger when using the camera (Izuoka [0077]).

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Lee et al. (US 2008/0242377).
Regarding claim 7, Yang and Suitoh disclose all the limitations of claim 1.
Yang does not explicitly disclose wherein the triggering section of the 360-degree panoramic image camera body comprises conductive rubber.  
However, Lee discloses the triggering section of the 360-degree panoramic image camera body comprises conductive rubber (Lee Fig. 1, [0037]: the camera device having conductive member to link the touch unit with the touch sensor so that the touch sensor generates a signal according to a touch of the touch unit. The conductive member includes rubber).
Yang and Suitoh and Lee are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the triggering section of the 360-degree panoramic image camera body comprises conductive rubber, as taught by Lee, for the conductive member to stably disposed between the touch unit and the touch sensor even when an external impact is applied (Lee [0037]).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Sage et al. (US 8,859,922) hereinafter Sage.
Regarding claim 8, Yang and Suitoh disclose all the limitations of claim 1.
Yang does not explicitly disclose wherein the triggering section of the 360-degree panoramic image camera body comprises non-conductive rubber.
Sage discloses triggering section comprises non-conductive rubber (Sage Fig. 1, Col. 2, lines 48-67: a switch mat 36 having touch surfaces 54 on the outer surface thereof to detect touching and pressing of user’s finger, hence a triggering section; Col. 3, lines 1-10: the switch mat 36 is made of non-conductive material such as rubber).
Yang and Suitoh and Sage are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the triggering section of the 360-degree panoramic image camera body comprises non-conductive rubber, as taught by Sage, to enable displacement of the touch surfaces closer to the touch sensing electrodes in response to pressure applied to switch mat (Sage Col. 3, lines 1-10).

Claims 13-14, 19 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Yeung et al. (US 2019/0080505) hereinafter Yeung.
Regarding claim 13, Yang and Suitoh disclose all the limitations of claim 9.
Yang does not explicitly disclose wherein the display device to which 31the image displaying processing unit is connected comprises projection equipment.
Yeung discloses the display device to which 31the image displaying processing unit is connected comprises projection equipment (Yeung Fig. 1, [0020], [0025], [0022]: computing device 100 having sensors including camera and is coupled to the display device 102 via wired or wireless network connection to display images; [0023]: the display device can be a projector).
Yang and Suitoh and Yeung are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the display device to which 31the image displaying processing unit is connected comprises projection equipment, as taught by Yeung, to display images in desired manner (Yeung [0023]).

Regarding claim 14, Yang and Suitoh disclose all the limitations of claim 9.
Yang does not explicitly disclose wherein the display device to which the image displaying processing unit is connected comprises an LCD displaying device.  
Yeung discloses the display device to which the image displaying processing unit is connected comprises an LCD displaying device (Yeung Fig. 1, [0020], [0025], [0022]: computing device 100 having sensors including camera and is coupled to the display device 102 via wired or wireless network connection to display images; [0023]: the display device can be an LCD display).
Yang and Suitoh and Yeung are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the display device to which the image displaying processing unit is connected comprises an LCD displaying device, as taught by Yeung, to display images in desired manner (Yeung [0023]).

Regarding claim 19, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the input interface of the image displaying processing unit comprises a USB interface.  
Yeung discloses wherein the input interface of the image displaying processing unit comprises a USB interface (Yeung Fig. 1, [0020], [0025], [0022]: computing device 100 having sensors including camera and is coupled to the display device 102 via wired or wireless network connection to display images; [0022]: USB interface can be used).
Yang and Suitoh and Yeung are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the input interface of the image displaying processing unit comprises a USB interface, as taught by Yeung, to obtain or provide image data for display (Yeung [0024]).

Regarding claim 24, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the output interface of the image displaying processing unit comprises a USB interface.  
Yeung discloses the output interface of the image displaying processing unit comprises a USB interface (Yeung Fig. 1, [0020], [0025], [0022]: computing device 100 having sensors including camera and is coupled to the display device 102 via wired or wireless network connection to display images; [0022]: USB interface can be used).
Yang and Suitoh and Yeung are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the output interface of the image displaying processing unit comprises a USB interface, as taught by Yeung, to obtain or provide image data for display (Yeung [0024]).

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Kressin (US 2003/0220971).
Regarding claim 18, Yang and Suitoh disclose all the limitations of claim 16.
Yang discloses wherein the image processor of the image displaying processing unit comprises an image processing integrated circuit having functions of special graphics, image processing engine and stitching (Yang Fig. 10, [0134]-[0135]: the electronic device includes processor 10 which includes a Graphics Processing Unit CPU; [0050]: first image data corresponding to the target area is sent to the graphics processing unit to perform video enhancement processing on the first image data; [0041]-[0042]: the target object may be acquired using target extraction algorithm, hence retrieve and cut image of the target object; [0051]-[0052]: The image quality of the target area is improved including definition, sharpness, lens distortion, color, resolution, color gamut range, exposure enhancement, denoising, edge sharpening,…, hence special graphic and image processing; [0071]-[0072]: the enhanced first image data of the target area is combined with the target frame from which the target area is selected to generate an image for display, hence stitching retrieved target object image to the primitive image captured).
Yang does not explicitly disclose image dewarping.
However, Kressin discloses perform image dewarping (Kressin [0068], [0066]: camera to capture image and dewarp the image; [0083]: special purpose video or graphic processor is used).
Yang and Suitoh and Kressin are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate performing image dewarping, as taught by Kressin, to obtain desired image format (Kressin [0066], [0068]).

Claim 20-23 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Kim et al. (US 2019/0087581) hereinafter Kim.
Regarding claim 20, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the input interface of the image displaying processing unit comprises an MIPI (Mobile Industry Processor Interface) interface.
Kim discloses the input interface of the image displaying processing unit comprises an MIPI (Mobile Industry Processor Interface) interface (Kim [0029]: an interface unit 75 for connecting a camera, a display, or the like. The interface unit 75 includes Mobile Industry Processor Interface MIPI).
Yang and Suitoh and Kim are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the input interface of the image displaying processing unit comprises an MIPI (Mobile Industry Processor Interface) interface, as taught by Kim, for low cost security communication system (Kim [0003]).

Regarding claim 21, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the input interface of the image displaying processing unit comprises an I2C (Inter-Integrated Circuit) interface.  
However, Kim discloses the input interface of the image displaying processing unit comprises an I2C (Inter-Integrated Circuit) interface (Kim [0029]: an interface unit 75 for connecting a camera, a display, or the like. The interface unit 75 includes Inter-Integrated Circuit (I2C)).
Yang and Suitoh and Kim are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the input interface of the image displaying processing unit comprises an I2C (Inter-Integrated Circuit) interface, as taught by Kim, for low cost security communication system (Kim [0003]).

Regarding claim 22, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the input interface of the image displaying processing unit comprises an I2S (Inter-IC sound, I2S) interface.  
However, Kim discloses the input interface of the image displaying processing unit comprises an I2S (Inter-IC sound, I2S) interface (Kim [0029]: an interface unit 75 for connecting a camera, a display, or the like. The interface unit 75 includes Inter-IC sound (I2S)).
Yang and Suitoh and Kim are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the input interface of the image displaying processing unit comprises an I2S (Inter-IC sound, I2S) interface, as taught by Kim, for low cost security communication system (Kim [0003]).

Regarding claim 23, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the input interface of the image displaying processing unit comprises an UART 33(Universal Asynchronous Receiver/Transmitter) interface.  
Kim discloses the input interface of the image displaying processing unit comprises an UART 33(Universal Asynchronous Receiver/Transmitter) interface (Kim [0029]: an interface unit 75 for connecting a camera, a display, or the like. The interface unit 75 include a universal asynchronous receiver-transmitter (UART)).
Yang and Suitoh and Kim are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the input interface of the image displaying processing unit comprises an UART 33(Universal Asynchronous Receiver/Transmitter) interface, as taught by Kim, for low cost security communication system (Kim [0003]).

Regarding claim 25, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the output interface of the image displaying processing unit comprises an I2S interface.  
However, Kim discloses the output interface of the image displaying processing unit comprises an I2S interface (Kim [0029]: an interface unit 75 for connecting a camera, a display, or the like. The interface unit 75 includes Inter-IC sound (I2S)).
Yang and Suitoh and Kim are analogous art because they are from the same field of endeavor of imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the output interface of the image displaying processing Kim, for low cost security communication system (Kim [0003]).

Claim 26 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Sugiyama et al. (US 2011/0115689) hereinafter Sugiyama.
Regarding claim 26, Yang and Suitoh disclose all the limitations of claim 16.
 	Yang does not explicitly disclose wherein the output interface of the image displaying processing unit comprises a wireless USB interface, which is connected, in a wireless manner, to at least one wireless display device.  
However, Sugiyama discloses the output interface of the image displaying processing unit comprises a wireless USB interface, which is connected, in a wireless manner, to at least one wireless display device (Sugiyama Fig. 1, [0026], [0039]-[0042], [0035]: a wireless projector 1 obtains presentation information from a PC 2 using wireless LAN adaptor 5 called a USB dongle, i.e. wireless USB).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the output interface of the image displaying processing unit comprises a wireless USB interface, which is connected, in a wireless manner, to at least one wireless display device, as taught by Sugiyama, to reliably connect the electronic device with multiple display devices (Sugiyama [0014]-[0015]).

Claim 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2021/0281771), in view of Suitoh et al. (U.S. 2019/0347775) hereinafter Suitoh, further in view of Baloch et al. (US 2017/0341235) hereinafter Baloch.
Regarding claim 28, Yang and Suitoh disclose all the limitations of claim 27.
 	Yang does not explicitly disclose wherein the image direction sensing elements of the corresponding image direction sensing unit each comprise a switch element.  
	However, Baloch discloses touch sensing unit comprises a switch element (Baloch [0017]-[0018]: a system having camera and touch sensor 112. The touch sensor 112 may be one or more of variety of touch-sensitive devices, such as a switch, or a capacitive element).
Yang and Suitoh and Baloch are analogous art because they are from the same field of endeavor of sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yang and Suitoh, and further incorporate having the image direction sensing elements of the corresponding image direction sensing unit each comprise a switch element, as taught by Baloch, to determine contact with the sensor (Baloch [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shikata (U.S 10,469,767) discloses switches modes of display.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486